             Case 2:19-cv-01682-RSM Document 25 Filed 12/23/20 Page 1 of 2



 1
                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     JOHN THEISS,
 9                               Plaintiff,           No. 2:19-cv-01682 RSM

     v.                                               STIPULATION AND ORDER OF
10
                                                      DISMISSAL WITH PREJUDICE
     SAN JUAN CONSTRUCTION, INC., a
11   Colorado Corporation,

12                              Defendant.

13                                            STIPULATION
14          It is hereby stipulated by the parties to this action, by and through their undersigned

15   attorneys, that all claims shall be dismissed with prejudice and without costs to any party.

            DATED this 23rd day of December, 2020
16

17    ARETE LAW GROUP PLLC                            OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEWART, P.C.
18
      By: s/ Denise L. Ashbaugh                       By: s/ Laurence A. Shapero
19    Denise L. Ashbaugh, WSBA No. 28512              Laurence A. Shapero, WSBA No. 31301
      Jonah O. Harrison, WSBA No. 34576               Ogletree, Deakins, Nash, Smoak & Stewart
20    1218 Third Avenue, Suite 2100                   1201 Third Avenue, Suite 5150
      Seattle, WA 98101                               Seattle, WA 98101
21    Phone: (206) 428-3250                           Phone: (206) 693-7057
      Email: dashbaugh@aretelaw.com                   Email: (206) 693-7057
22            jharrison@aretelaw.com
                                                      Michelle B. Muhleisen, Pro Hac Vice
      Attorneys for Plaintiff John Theiss             Ogletree, Deakins, Nash, Smoak & Stewart
23                                                    2000 South Colorado Boulevard



     STIPULATION AND ORDER OF DISMISSAL
     WITH PREJUDICE
     No. 2:19-cv-01682 RSM - Page 1
             Case 2:19-cv-01682-RSM Document 25 Filed 12/23/20 Page 2 of 2



 1                                                    Tower Three, Suite 900
                                                      Denver, Colorado 80222
 2                                                    Phone: (303) 764-6825
                                                      Email: michelle.muhleisen@ogletree.com
 3                                                    Attorneys for San Juan Construction
 4                                               ORDER
 5          THIS MATTER having come before this Court upon the foregoing stipulation of the

 6   Plaintiff John Theiss and Defendant San Juan Construction, Inc. it is hereby ORDERED that

     all claims are hereby dismissed with prejudice and without costs to either party.
 7
            DATED this 23rd day of December, 2020.
 8

 9

10                                                A
                                                  RICARDO S. MARTINEZ
11                                                CHIEF UNITED STATES DISTRICT JUDGE

12
     Presented by:
13
     DATED: December 23, 2020.
14
            ARETE LAW GROUP PLLC                          OGLETREE, DEAKINS, NASH,
15                                                        SMOAK & STEWART, P.C.

16          By: /s/ Denise L. Ashbaugh                    By: /s/ Laurence A. Shapero
            Denise L. Ashbaugh, WSBA No. 28512            Laurence A. Shapero, WSBA No. 31301
            Jonah O. Harrison, WSBA No. 34576             Ogletree, Deakins, Nash, Smoak & Stewart
17          Arete Law Group PLLC                          1201 Third Avenue, Suite 5150
            1218 Third Avenue, Suite 2100                 Seattle, Washington 98101
18          Seattle, Washington 98101                     Phone: (206) 693-7057
            Phone: (206) 428-3250                         Email: laurence.shapero@ogletree.com
19          Email: jharrison@aretelaw.com
                    dashbaugh@aretelaw.com                Michelle B. Muhleisen, Pro Hac Vice
                                                          Ogletree, Deakins, Nash, Smoak & Stewart
20                                                        2000 South Colorado Boulevard
                                                          Tower Three, Suite 900
21                                                        Denver, Colorado 80222
                                                          Phone: (303) 764-6825
22                                                        Email: michelle.muhleisen@ogletree.com

23          Attorneys for John Theiss                     Attorneys for San Juan Construction




     STIPULATION AND ORDER OF DISMISSAL
     WITH PREJUDICE
     No. 2:19-cv-01682 RSM - Page 2
